Citation Nr: 0208237	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  97-32 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis, left knee, currently evaluated as 20 percent 
disabling.

2. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active duty for training from April to 
December 1972 and active service from January 1977 until May 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa, which denied the benefit sought on appeal.

The Board observes that subsequent to the December 1996 
rating decision, the veteran's claim file was transferred to 
the RO in Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's degenerative arthritis, left knee, is 
principally manifested by complaints of anterior pain; 
objective findings include a stiff-legged gait, with flexion 
limited to 70 degrees and degenerative changes, without any 
swelling, atrophy, limitation of extension, or other abnormal 
findings.  

3.  The evidence does not show the veteran's depression to be 
causally related to service or to a service connected 
disability.   



CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 20 
percent for degenerative arthritis, left knee, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes  5010, 5260 (2001).

2.  Depression was not incurred in or aggravated by active 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

The veteran was first awarded service connection for 
degenerative arthritis, left knee, in a June 1995 rating 
decision.  The disability was evaluated at 10 percent, 
effective June 1992.  The veteran did not appeal that 
decision.  

In April 1996, the veteran requested that his disability 
evaluation be increased.  The RO denied this request in a 
December 1996 rating decision, which the veteran appealed.  
The RO continued to confirm the earlier 10 percent evaluation 
for degenerative arthritis, left knee in multiple rating 
decisions until granting an increase to 20 percent in March 
2000.  As this increase did not constitute a full grant of 
the benefit sought, the appeal continues.  

The RO first considered and denied the veteran's claim of 
entitlement to service connection for depression in December 
1996.  The veteran disagreed with that determination and 
initiated an appeal.  The RO has since considered the claim 
on several further occasions, and has repeatedly denied the 
claim.  

In May 2000, the veteran testified before the RO as to both 
issues on appeal.

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in October 1997, and 
supplemental statements of the case issued in March 2000 and 
February 2001.  The report of contact of February 1999 
discloses that the claimant was directly informed concerning 
his service connection claim that competent medical evidence 
was required to establish a causal nexus between the claimed 
psychiatric disability and a service connected disorder.  He 
was further advised that the only competent evidence then of 
record bearing upon that issue linked the claimed disability 
to nonservice connected disorders.  The claimant expressed 
his view that his lay opinion should be sufficient and should 
weigh more than that of a medical professional.  Thereafter, 
a March 1999 social work note indicates that the veteran 
advised a VA social worker that he needed a statement from a 
VA physician to support his claim for service connection.  
Following this note, two VA medical providers provided a 
statement in March 1999 in support of the claimant's 
repeatedly expressed view that his service-connected knee 
disability was related to depression.  The Board finds this 
part of the record illustrates that the claimant ultimately 
understood the nature of the evidence required to support his 
claim for service connection and his responsibility for 
providing such evidence in support of his claim.  

The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
For example, a records request was made in September 1998 to 
obtain reports of hospitalization at the VA Medical Center in 
Knoxville, Kentucky, from December 6, 1996 until December 11, 
1996, and also to obtain reports of orthopedic treatment on 
or around July 21, 1997.  All such documents are now 
associated with the claims file.  Additionally, a separate 
records request, also made in September 1998, sought to 
obtain any and all orthopedic reports.  Since that time, 
reports of orthopedic treatment and examination dated March 
1997, December 1998, March 1999, May 1999 and October 1999 
have been added to the record.  There is no indication, and 
the veteran does not contend, that further existing records 
that could substantiate his claim have not yet been obtained.  

Further regarding the VCAA, the Board observes that the 
veteran was afforded VA examinations in July 1997, December 
1998, September 1999, October 1999 and March 2000 in 
connection with his claims.  The RO has obtained a medical 
opinion on the relationship of the claimed psychiatric 
disability and the service connected knee disorder as to both 
incurrence and aggravation.  Moreover, the evidence 
associated with the claims file includes extensive outpatient 
treatment reports, as well as numerous reports of 
hospitalization.  Finally, a transcript of the veteran's May 
2000 hearing before the undersigned is of record.  Based on 
the foregoing, the Board finds that the requirements under 
the VCAA (as pertains to this case) have been satisfied and 
that this case is ready for further appellate review on the 
merits.

With regard to the claim for an increased rating, the Board 
finds the record is complete and therefore the requirement 
that VA advised the claimant of the division of 
responsibilities in developing the record between VA and the 
claimant is moot.  With regard to the claim for service 
connection, the Board finds that not only is the record 
complete, but that the veteran has been provided adequate 
notice of his responsibilities in obtaining evidence to 
support the claim. 

Relevant law and regulations

Disability evaluations, generally

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).



Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Further, in Allen v. 
Brown, 7 Vet. App. 439 (1995), the Court held that when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service- connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual background

Degenerative arthritis, left knee

The veteran injured his left knee in April 1992 while playing 
basketball during treatment at a VA facility.  The file 
indicates that he was first evaluated by VA for a left knee 
condition in February 1995.  He presented with complaints 
that his knee hurt all of the time.  He further reported that 
he experienced decreased range of motion, especially in cold 
weather, and that his left knee felt like giving out.  Upon 
examination his gait was noted to be normal, and the left 
knee revealed no effusion.  There was tenderness in the 
prepatellar region and along the lateral joint line.  There 
was much less tenderness along the medial joint line.  Medial 
and lateral collateral ligaments were intact, and there was a 
negative drawer's and Lachman's testing.  Range of motion was 
from 0 to approximately 120 degrees, then the veteran stopped 
flexion due to joint line tenderness.  X-ray evidence showed 
an area of calcification along the anterosuperior border over 
the patella.  Very mild changes were noted.  The veteran was 
diagnosed with a history of traumatic injury to the left 
knee, possible meniscal injury in the lateral compartment of 
the knee, secondary to such injury, and early degenerative 
changes.  

An outpatient treatment report dated July 1996 noted that the 
veteran underwent an arthroscopy on his left knee.  Other 
evidence in the file confirms that this was performed in 
April 1996, and that it revealed no abnormalities.  The 
veteran stated that his knee was not any better following the 
procedure.  The veteran's left knee had no effusion, no joint 
line tenderness or peripatellar tenderness.  There was not 
much pain with patellar mobilization.  Ligaments were stable, 
and drawer was negative.  The examiner gave an impression of 
mild degenerative joint disease, left knee.  An August 1996 
report noted minimal degenerative changes.  A treatment 
report dated March 1997 revealed further complaints of 
constant left knee pain with occasional buckling.  The 
veteran was issued a hinged knee brace.  

The veteran was again examined by VA in July 1997.  He stated 
that he was employed briefly in February 1997, but had to 
discontinue such work due to joint pain.  Upon physical 
examination, straight leg raising test was negative, muscle 
strength was equal and symmetrical.  No sensory changes were 
noted.  The veteran's gait was somewhat slow, favoring his 
left leg.  There was no crepitus with flexion or extension of 
either knee.  The veteran was diagnosed with arthralgias 
without evidence of joint swelling, erythema or synovitis.  
The examiner noted that the veteran's work environment needed 
to be limited due to his left knee pain.  Excessive squatting 
or bending, as well as crawling, were to be avoided.  

The veteran was next examined by VA in December 1998.  The 
veteran complained of chronic pain and frequent swelling in 
his left knee.  He further reported that his left knee would 
give out, and that he used a cane as a result.  Using stairs 
was noted to exacerbate his symptomatology.  The veteran also 
stated that he could not run, as his left knee buckled on 
him.  He denied any locking.  Upon physical examination, the 
veteran's gait was slow and stable.  There was no effusion or 
edema in the left knee.  Range of motion was from 0 to 120 
degrees.  Medial and lateral collateral ligaments were 
intact, and there was a negative drawer and Lachman's.  There 
was approximately 1 mm more anterior shift of the left knee 
than the right.  Complaints of pain along the lateral aspect 
of the knee were noted, along with complaints of tenderness 
with patellar mobilization.  The patella appeared to track 
normally.  X-ray evidence revealed very early degenerative 
arthritic changes.  The veteran was diagnosed with early 
degenerative arthritis of the left knee.

X-rays taken in May 1999 revealed moderate joint effusion.  
There were degenerative changes in the anterior cruciate 
ligament with decreased angle.  Posterior cruciate ligament 
was unremarkable, and the infrapatellar and suprapatellar 
ligaments were intact.  The examiner believed that there was 
mild increased signal in the superior lateral articular 
cartilage at the patellofemoral joint, on the patella side.  
The impression was questionable abruption of the very tip of 
the posterior horn of the medial meniscus.  (Abruption means 
tearing away, separation or detachment.  Stedman's Medical 
Dictionary, 26th Edition.)  A May 1999 progress note by an 
orthopedist indicated knee pain likely due to traumatic 
changes, and the provider added that an element of secondary 
gain appeared to be likely operating.

In October 1999, the veteran received another VA examination.  
The veteran walked with a cane, and demonstrated a stiff-
legged gait on his left.  There was no swelling of the left 
knee and no observed quadriceps atrophy.  The left knee had 
full extension.  Flexion was limited to 70 degrees, and the 
veteran resisted further efforts at flexion due to anterior 
knee pain.  Manipulation of the patella in its groove showed 
no unusual sensitivity or crepitation.  Ligamentous 
structures appeared stable.  Plain films of the knee showed 
mild hypertrophic spurring consistent with early degenerative 
changes.  The veteran was diagnosed with mild degenerative 
arthritis, left knee, consistent with post-traumatic 
arthritic change.  The examiner stated his opinion that the 
veteran's knee condition prevents him from performing heavy 
manual labor or work that would require frequent climbing, 
bending, twisting or any working in any other awkward 
positions.  The examiner stated that this "may" prevent the 
claimant from working in his profession as a painter, but 
would be compatible with a sedentary occupation. 

A January 2000 report of outpatient treatment revealed 
continued complaints of left knee pain.  Decreased range of 
motion around the knee joint, and pain on motion, was noted.  

The veteran was most recently examined by VA in March 2000.  
The veteran stated that his left knee pain had worsened since 
the time of his last examination.  He reported difficulty 
squatting, negotiating stairs and squatting.  He described 
his pain as being constant and poorly localized.  Upon 
objective examination, the veteran walked cautiously and with 
a somewhat stiff leg gait.  The veteran stated that he 
normally uses a cane and that he wears a brace on his left 
leg.  The left knee showed mild popliteal swelling consistent 
with a Baker's cyst which was not noted at the time of the 
last examination.  There was no generalized effusion in the 
joint.  The veteran had full extension with flexion to 120 
degrees with diffuse discomfort in the joint.  Ligamentous 
structures appeared to be stable.  There was no drawer sign 
or any other indication of mechanical derangement.  No 
patellofemoral crepitation was noted.  Quad strength was 
satisfactory against resistance and there was no significant 
atrophy.  X-rays of the left knee were essentially 
unremarkable.  The examiner did not see any evidence of 
degenerative change that was suggested in past x-rays.  The 
veteran was diagnosed with mild degenerative arthritic 
change, left knee.  The examiner stated that the veteran was 
significantly disabled by impairment of his knees and low 
back.  The examiner further stated that the veteran's 
psychiatric condition served to exaggerate his physical 
impairments.     

In testimony given at his personal hearing in May 2000, the 
veteran described his left knee injury, which was sustained 
while playing basketball at a VA mental facility.  He stated 
that, since the injury, he has not been able to work to his 
full capacity.  The last time the veteran was employed was 
1991.  Regarding therapy, the veteran noted that he did 
exercises to strengthen his left knee.  The veteran reported 
that such exercises did not seem to improve his knee.  He 
stated that he experienced a locking sensation in the left 
knee about once a week.  

An opinion from an administrative law judge of the Social 
Security Administration in July 2000 concluded that the 
claimant could not work under the criteria of that agency due 
to disabilities considered to be "severe" under the Social 
Security Act including depression/dysthymia, and left knee 
and back disorders.  
 


Depression

At a pre-induction examination in December 1971, on his 
report of medical history the claimant indicated that he had 
or previously had experienced depression or excessive worry.  
On clinical evaluation, he was noted to be psychiatrically 
normal.  The service medical records reveal no complaints or 
history of depression at the time of the enlistment 
examination in November 1972.  During service there is no 
indication of treatment for depression or any other 
psychiatric disorder.  In the report of medical history 
completed upon discharge in March 1977, the veteran again 
stated that he had, or once had, depression or excessive 
worry.   Clinical evaluation of the veteran in March 1977 
disclosed a normal psychiatric status. 

The claims file reveals that the veteran has been 
hospitalized on approximately twelve occasions for a 
psychiatric condition, dating from March 1992 through May 
1999.  The diagnoses offered included polysubstance 
dependence, substance induced mood disorder, antisocial 
personality traits, personality disorder with passive-
aggressive features.  Additionally, the evidence of record 
contains reports of outpatient treatment dated February 1997, 
March 1997 and October 1997.  These records chronicle care 
for alcohol and cocaine abuse, and further reveal complaints 
including sleep disturbance, anger outbursts, auditory 
hallucinations, depression and suicidal thoughts.  

A hospitalization report dated December 1995 noted that the 
veteran began abusing cocaine, his drug of choice, at age 21.  
Alcohol use began two years earlier, at age 19.  This same 
report noted a previous treatment history beginning in 1986.  
Another report dated May 1996 indicated the veteran's 
contention that he had psychiatric symptomatology in service.  
The veteran expressed his desire to be evaluated for post-
traumatic stress syndrome (PTSD).  Such an evaluation was 
performed in June 1996.  Following this evaluation, which 
included a review of the veteran's military background, the 
veteran was informed that his stress from military actions 
did not meet the criteria for a PTSD stressor.   

A March 1999 statement from a VA staff psychiatrist and a 
social worker noted that the claimant had a long history of 
polysubstance abuse (cocaine and alcohol) and dysthymia.  He 
also had a history of a service connected left knee injury 
rated ten- percent disabling.  He reportedly was a house 
painter and because of chronic pain in his knee and back he 
was unable to perform that occupation.  The two medical 
providers opined that the veteran's chronic pains and 
unemployment "contributed to" his depression. 

The veteran was next afforded a psychiatric examination in 
September 1999.  It was noted that the veteran suffered from 
depression, and that he attributed that condition to his left 
knee problems.  It was noted that a March 1999 statement from 
a staff psychiatrist opined that the veteran's depression 
related to his service-connected left knee disability.  No 
supporting rationale was provided, aside from noting that the 
veteran was no longer able to practice his trade as a 
housepainter due to his injured left knee.  When asked to 
identify sources of stress, the veteran cited his left knee 
injury, his troubled marital relationship and the recent 
death of his brother.  Following the evaluation, the veteran 
was diagnosed with polysubstance abuse and antisocial and 
borderline personality traits.  The examiner stated that 
although he agreed with the history of depression, he opined 
that it was more likely the result of childhood or adolescent 
events, as well as prolonged and intense alcohol and cocaine 
abuse, than from the veteran's service-connected left knee 
injury.  The examiner further noted that he was unable to 
ascertain a clear aggravation in the veteran's depression as 
a result of the chronic pain associated with his left knee 
injury.  The examiner further stated that the depression-
related symptoms presented prior to the left knee injury, 
such as anger, thoughts of self-blame and self-harm, 
employment problems, marital difficulties and pain were 
essentially identical to those presented after the left knee 
injury.  The examiner added that there were no significant 
differences in the signs of depression before and after the 
injury.  At his personal hearing in May 2000, the veteran 
stated that during service he was suffering the effects of a 
back injury he had incurred prior to enlistment.  He was in 
sick call frequently and could not properly perform his 
military functions.  He stated that he was stressed and 
depressed as a result.  

Analysis

I.  Increased rating: degenerative arthritis, left knee     

As noted previously, the veteran's disability is presently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5260 for degenerative arthritis, left 
knee.  The Schedule provides that arthritis is to be rated on 
the basis of limitation of motion of the joint affected.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  Therefore, 
the focus of analysis becomes Diagnostic Code 5260, 
pertaining to limitation of flexion of the leg.  Under that 
Code section, a 20 percent evaluation is warranted where the 
medical evidence demonstrates flexion limited to 30 degrees.  
A 30 percent evaluation is for application upon a showing of 
flexion limited to 15 degrees.  Here the veteran had flexion 
to 70 degrees when examined in October 1999.  The most recent 
objective findings, from March 2000, reveal full range of 
motion, with diffuse knee pain.  As the evidence does not 
demonstrate the required limitation of motion set forth in 
Diagnostic Code 5260, the veteran is not entitled to an 
increased rating on that basis.  

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased 
disability evaluation for the veteran's degenerative 
arthritis, left knee.  As the medical evidence does not 
contain any findings of ankylosis, Diagnostic Code 5256 does 
not apply.  Although the claimant has reported instability or 
locking, the clinical findings have failed to demonstrate 
objective evidence of subluxation or lateral instability.  
Accordingly, Diagnostic Code 5257 is inapplicable.  Finally, 
no other Code sections appear relevant to the disability in 
question.  

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  Such functional impairment, however, must be 
objectively supported.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

VA examinations performed in October 1999 and March 2000 
reveal knee pain upon flexion.  Such pain was noted to limit 
motion.  Additionally, the veteran was observed to walk with 
a stiff-legged gait, and it was noted that he typically 
ambulated with the use of a cane and a leg brace.  
Furthermore, the VA examiner in October 1999 stated that the 
veteran's knee condition prevents him from performing heavy 
manual labor or work that would require frequent climbing, 
bending, twisting or any working in any other awkward 
positions.  

The Board acknowledges the above findings, and further 
acknowledges that in March 2000, the VA examiner stated that 
the veteran was significantly disabled by impairment of his 
knees and low back.  The Board notes that, despite finding 
the veteran "significantly impaired," the VA examiner in 
March 2000 continued to label the veteran's degenerative 
arthritis, left knee, as "mild."  The examiner also 
incorporated impairment due to the nonservice connected back 
disability in reaching his opinion that the veteran was 
significantly impaired.  Therefore, the Board finds this 
opinion supports a finding of mild impairment due to the 
service connected knee disability.  Moreover, the examiner 
remarked that the veteran's psychiatric condition served to 
exaggerate his physical impairments.  After thoroughly 
considering the evidence, the Board finds that the present 20 
percent disability evaluation under Diagnostic Code 5010-5260 
adequately contemplates such pain and limitation of function.  
In so deciding, the Board observes that the medical evidence 
revealed no effusion, no ligamentous instability, no drawer 
sign or any other indication of mechanical derangement, and 
no patellofemoral crepitation, and that quad strength was 
satisfactory against resistance.  Therefore, as the objective 
findings do not confirm severe limitation of motion, flare-
ups of pain, fatigability, incoordination, and/or weakness.  
As the objective findings do not support the subjective 
complaints of functional impairment beyond what is 
contemplated by the current rating, an increase in disability 
evaluation is not justified. 

In summation, the evidence reveals degenerative arthritis, 
left knee, that is consistent with the present rating of 20 
percent under Diagnostic Code 5010-5260.  The veteran is 
therefore not entitled to an evaluation in excess of 20 
percent at this time.  

The Board acknowledges the fact that the veteran has not 
worked since 1991, and further acknowledges the VA examiner's 
March 2000 statement that the veteran was significantly 
impaired as a result of his back and knee problems.  While 
the examiner did not parse out the extent to which each 
disability significantly impaired the veteran, it is 
important to note that the veteran's left knee disability was 
repeatedly described as mild.  Additionally, the records 
associated with the claims file demonstrate significant 
difficulties stemming from alcohol and cocaine abuse (at 
least through May 1999), as well as non-service connected 
depression, which all further contributed to the veteran's 
unemployability.  Therefore, the evidence does not reflect 
that the veteran's degenerative arthritis, left knee, has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service connection: depression

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  As the medical evidence of record shows extensive 
treatment for depression and variety of related psychiatric 
conditions, there is little doubt of the existence of a 
current disability.  However, as will be discussed below, the 
evidence of record fails to establish the remaining two 
elements of a service connection claim.

Despite reporting a history of depression/excessive worry 
upon the preinduction examination in December 1971 and upon 
discharge from service in March 1977, the evidence associated 
with the claims file fails to reveal any treatment whatsoever 
for depression or any related psychiatric conditions while in 
service.  Clinical evaluation at discharge from service in 
March 1977 indicated he was psychiatrically normal.  
Moreover, while the file contains numerous reports of 
treatment and hospitalizations for depression and other 
psychiatric symptomatology following service, none of these 
records provides a nexus opinion linking the currently 
diagnosed depression and other personality disorders to an 
incident of active service.  Because the clinical findings in 
service were negative, and the post service clinical evidence 
fails to suggest any continuity of symptoms or any causal 
linkage to service, a medical opinion as to the relationship 
of the claimed psychiatric disability to service is not 
necessary to decide the claim.  

As noted earlier, service connection may also be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disability.  See 
38 C.F.R. § 3.310(a).  In his various correspondence, the 
veteran has maintained that, as a result of his service-
connected left knee injury, he has been unable to continue 
chosen profession as a housepainter, and he incurred his 
currently diagnosed depression.  In support of that 
contention, the veteran submitted a March 1999 statement from 
a Staff Psychiatrist and a social worker at the VA Medical 
Center in Knoxville, Iowa.  In this statement, the Staff 
Psychiatrist opined that the veteran's chronic pains and his 
unemployment "contributed to" his depression.  

The Board places little probative value on the March 1999 
opinion described above.  First, the Staff Psychiatrist and 
social worker did not state that the service connected knee 
disorder proximately caused depression.  They only indicated 
that it "contributed to" the depression.  Even assuming the 
opinion was to the effect that the service connected knee 
disability aggravated an already existing depression, the 
opinion did not characterize the quantum of increased 
disability, if any, attributable to the "aggravation" 
resulting from the service connected knee disability as 
opposed to other causes.  Second, there is no rationale in 
support of this conclusion, thus making it difficult to 
discern whether the opinion represents the opinion of the 
providers or their transcription of the claimant's opinion, 
as was expressed in the February 1999 report of contact.  
Finally, the opinion did not take into consideration the role 
of heavy drug use, predating both the left knee injury and 
the veteran's active service, as a cause of the veteran's 
depression. 

Further lessening the persuasiveness of the VA Staff 
Psychiatrist's March 1999 opinion is the observation made by 
the VA examiner in March 2000.  He stated that the veteran's 
depression was more likely the result of childhood or 
adolescent events, as well as prolonged and intense alcohol 
and cocaine abuse, than from the veteran's service-connected 
left knee injury.  Providing a rationale for this conclusion, 
the examiner stated that the depression-related symptoms 
presented prior to the left knee injury, such as anger, 
thoughts of self-blame and self-harm, employment problems, 
marital difficulties and pain were essentially identical to 
those presented after the left knee injury.  Further, based 
on a review of the medical records, the examiner was unable 
to ascertain a clear aggravation in the veteran's depression 
as a result of the chronic pain associated with his left knee 
injury, as there were no significant differences in the signs 
of depression before and after the injury.

In conclusion, the Board finds that the clear weight of the 
most persuasive evidence of record does not show the 
veteran's currently diagnosed depression to have been 
incurred or aggravated by active service.  Additionally, the 
clear weight of the most probative evidence demonstrates that 
the veteran's depression is not secondary to the veteran's 
service-connected degenerative arthritis, left knee. 



III.  Benefit of the doubt

In reaching the above decisions, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)).


ORDER

An increased rating for degenerative arthritis, left knee, is 
denied.

Service connection for depression is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

